DETAILED ACTION
This action is in response to the amendment dated 9/16/2022.  No claims are currently amended.  Claims 8-19 are newly added.  No claims have been canceled.  Presently, claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
Applicant argues the rejection of claims 1-3 and 5-7 under 35 U.S.C. 103 as being unpatentable over Digiacomo (US 6652006) in view of Berchem (US 5271427) further in view of MacDuff (US 20120317905) on pages 8-15 of the response dated 9/16/2022.
Applicant argues that a person of ordinary skill in the art would not look to the Digiacomo reference to modify the Berchem reference and that a person of ordinary skill in the art would not look to Digiacomo for any technical modification.  However, the combination provided in the Office action dated 6/22/2022 was to modify the Digiacomo reference in view of the Berchem reference.  The combination provided in the previous Office action was to modify the Digiacomo reference to substitute the first pipe section of the Digiacomo reference as a first valve assembly having a first flange as taught by the Berchem reference in order to provide improved control over the fluid through the fluid transfer device including control over the pressure and volumetric flow of the fluid.  Therefore, it is considered that one of ordinary skill in the art would look at the Berchem reference to modify the Digiacomo reference in order to provide the first pipe section as a first valve assembly in order to permit a user to have improved control over the fluid flow through the fluid transfer device of the Digiacomo reference.

Applicant lists the rejection of claim 1, 4, 5 and 7 under 35 U.S.C. 103 as being unpatentable over Radzik (US 20030062718) in view of MacDuff (US 20120317905) in the Claim Rejections under 35 U.S.C 103 section on page 8 of the response dated 9/16/2022.  Specific arguments regarding the combination of the Radzik reference and the MacDuff reference as applied in the Office action dated 6/22/2022 were not provided.   However, it is considered that the combination of the Radzik reference and the MacDuff reference was to provide the fastener (bolt) of the Radzik reference in the form of a hollow bolt having a central bore as taught by the MacDuff reference since the hollow bolt as taught by the MacDuff reference permits the attachment of wires, cables tubes and the like without the need for additional openings to be made which couple compromise the structural integrity of the assembly.

Therefore, applicant’s arguments are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 9/16/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 11, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Digiacomo (US 6652006) in view of Berchem (US 5271427) in view of MacDuff (US 20120317905).
Regarding claim 1, the Digiacomo reference discloses a fluid transfer device comprising a first pipe section (1102) and a second pipe section (1106) wherein the first pipe section includes a first flange (1110) and the second pipe section includes a second flange (1116) wherein each of the first flange and the second flange include holes that are aligned to receive a safety wire (1122) therethrough.  
Firstly, the Digiacomo reference does not disclose or suggest wherein the first pipe section is part of a valve assembly having at least one valve.
However, the Berchem reference teaches a valve assembly having a first valve assembly (1) having a first mounting flange (16) that mounts to either a pipe flange (16 of pipe 5) or a second valve assembly (3) having a second mounting flange (16 of valve assembly 3) wherein the openings in the mounting flanges align with the openings in adjacent mounting flanges (see figure 1) wherein the valve assembly having at least at least one valve permits improved control for pressure and volumetric flow for a flow path (col. 2, lines 50-53).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the first pipe section of the Digiacomo reference as a first valve assembly having a first flange as taught by the Berchem reference in order to provide improved control over the fluid through the fluid transfer device including control over the pressure and volumetric flow of the fluid.
Secondly, the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference does not disclose wherein a hollow bolt having an unobstructed through hole with the hollow bolt being bolted through a closing bolt hole of the coupling or a joining bolt hole of the pair of mounting flanges.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a fastener in the form of a hollow bolt with a central bore to secure the flanges of the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference as taught by the MacDuff reference in order to secure the first flange and the second flange together while permitting the use of the safety wire without the need for additional openings in the flange since such additional openings may compromise the structural integrity of the flanges.
Further, it is considered that the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference would provide a hollow bolt (MacDuff: bolt 30 with central opening 40) having a central longitudinal opening (MacDuff: 40) that the safety wire (Digiacomo: 1122) is able to be completely run through such that the safety wire extends beyond the longitudinal ends of the at least one hollow bolt.

In regards to claim 2, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein a first flange (Digiacomo: 1116; Berchem: flange 16 of body 7) of said pair of mating flanges (Digiacomo: 1116 and 1110; Berchem: flange 16 of the body 7 mates with the flange 16 of the body 12 of the piping 5) comprises a valve flange (Berchem: flange 16 is part of the valve body 7 of the valve 1) and a second flange (Berchem: flange 16) of said pair of mating flanges comprises a pipe flange (Digiacomo: 1110; Berchem: flange 16 is part of the body 12 of the piping 5).

In regards to claim 3, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein a first flange (Digiacomo: 1116; Berchem: flange 16 of body 7) of said pair of mating flanges (Digiacomo: 1116, 1110; Berchem: flange 16 of the body 7 mates with the flange 16 of the body 12 of the piping 5) comprises a valve flange (Berchem: flange 16 is part of the valve body 7 of the valve 1) and a second flange (Berchem: flange 16) of said pair of mating flanges comprises a valve flange (Berchem: flange 16 is part of the body 10 of the valve 3) of another different valve (Berchem: 3).

In regards to claim 5, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein the safety wire (Digiacomo: 1122) passes freely through the unobstructed through hole (MacDuff: 40).

In regards to claim 6, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses the safety wire (Digiacomo: 1122) passes freely through the unobstructed through hole (MacDuff: 40).
The Digiacomo reference of the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein a plurality of safety wires (1122) are depicted being used through a plurality of mating openings in the first flange and the second flange (see Digiacomo figure 12).
The Digiacomo reference of the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference does not expressly disclose wherein the at least one hollow bolt comprises two or more hollow bolts.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide two or more fasteners in the form of hollow bolts with each having a central bore to secure the flanges of the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference as taught by the MacDuff reference in order to secure the first flange and the second flange together while permitting the use of the safety wire without the need for additional openings in the flange since such additional openings may compromise the structural integrity of the flanges.

Regarding claim 7, the Digiacomo reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a fluid transfer device comprising a first pipe section (1102) and a second pipe section (1106) wherein the first pipe section includes a first flange (1110) and the second pipe section includes a second flange (1116) wherein each of the first flange and the second flange include holes that are aligned to receive a safety wire (1122) therethrough.  
Firstly, the Digiacomo reference does not disclose or suggest wherein the first pipe section is part of a valve assembly having at least one valve.
However, the Berchem reference teaches a valve assembly having a first valve assembly (1) having a first mounting flange (16) that mounts to either a pipe flange (16 of pipe 5) or a second valve assembly (3) having a second mounting flange (16 of valve assembly 3) wherein the openings in the mounting flanges align with the openings in adjacent mounting flanges (see figure 1) wherein the valve assembly having at least at least one valve permits improved control for pressure and volumetric flow for a flow path (col. 2, lines 50-53).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the first pipe section of the Digiacomo reference as a first valve assembly having a first flange as taught by the Berchem reference in order to provide improved control over the fluid through the fluid transfer device including control over the pressure and volumetric flow of the fluid.
Secondly, the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference does not disclose wherein a hollow bolt having an unobstructed through hole with the hollow bolt being bolted through a closing bolt hole of the coupling or a joining bolt hole of the pair of mounting flanges.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a fastener in the form of a hollow bolt with a central bore to secure the flanges of the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference as taught by the MacDuff reference in order to secure the first flange and the second flange together while permitting the use of the safety wire without the need for additional openings in the flange since such additional openings may compromise the structural integrity of the flanges.
Further, it is considered that the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference would provide a hollow bolt (MacDuff: bolt 30 with central opening 40) having a central longitudinal opening (MacDuff: 40) that the safety wire (Digiacomo: 1122) is able to be completely run through such that the safety wire extends beyond the longitudinal ends of the at least one hollow bolt.

Regarding claim 11, the Digiacomo reference discloses a fluid transfer device comprising a first pipe section (1102) and a second pipe section (1106) wherein the first pipe section includes a first flange (1110) and the second pipe section includes a second flange (1116) wherein each of the first flange and the second flange include holes that are aligned to receive a safety wire (1122) therethrough.   
It is considered that one of ordinary skill in the art would be able to visually inspect the wire and, therefore, the safety wire (1122) can be considered a safety wire inspection marking.
Firstly, the Digiacomo reference does not disclose or suggest wherein the first pipe section is part of a valve assembly having at least one valve.
However, the Berchem reference teaches a valve assembly having a first valve assembly (1) having a first mounting flange (16) that mounts to either a pipe flange (16 of pipe 5) or a second valve assembly (3) having a second mounting flange (16 of valve assembly 3) wherein the openings in the mounting flanges align with the openings in adjacent mounting flanges (see figure 1) wherein the valve assembly having at least at least one valve permits improved control for pressure and volumetric flow for a flow path (col. 2, lines 50-53).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the first pipe section of the Digiacomo reference as a first valve assembly having a first flange as taught by the Berchem reference in order to provide improved control over the fluid through the fluid transfer device including control over the pressure and volumetric flow of the fluid.
Secondly, the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference does not disclose wherein a hollow bolt having an unobstructed through hole with the hollow bolt being bolted through a closing bolt hole of the coupling or a joining bolt hole of the pair of mounting flanges.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a fastener in the form of a hollow bolt with a central bore to secure the flanges of the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference as taught by the MacDuff reference in order to secure the first flange and the second flange together while permitting the use of the safety wire without the need for additional openings in the flange since such additional openings may compromise the structural integrity of the flanges.
Further, it is considered that the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference would provide a hollow bolt (MacDuff: bolt 30 with central opening 40) having a central longitudinal opening (MacDuff: 40) that the safety wire (Digiacomo: 1122) is able to be completely run through such that the safety wire inspection marking extends beyond the longitudinal ends of the at least one hollow bolt.

In regards to claim 15, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein a first flange (Digiacomo: 1116; Berchem: flange 16 of body 7) of said pair of mating flanges (Digiacomo: 1116 and 1110; Berchem: flange 16 of the body 7 mates with the flange 16 of the body 12 of the piping 5) comprises a valve flange (Berchem: flange 16 is part of the valve body 7 of the valve 1) and a second flange (Berchem: flange 16) of said pair of mating flanges comprises a pipe flange (Digiacomo: 1110; Berchem: flange 16 is part of the body 12 of the piping 5).

In regards to claim 16, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein a first flange (Digiacomo: 1116; Berchem: flange 16 of body 7) of said pair of mating flanges (Digiacomo: 1116, 1110; Berchem: flange 16 of the body 7 mates with the flange 16 of the body 12 of the piping 5) comprises a valve flange (Berchem: flange 16 is part of the valve body 7 of the valve 1) and a second flange (Berchem: flange 16) of said pair of mating flanges comprises a valve flange (Berchem: flange 16 is part of the body 10 of the valve 3) of another different valve (Berchem: 3).

In regards to claim 18, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein the safety wire inspection marking (Digiacomo: 1122) passes freely through the unobstructed through hole (MacDuff: 40).

In regards to claim 19, the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses the safety wire inspection marking (Digiacomo: 1122) passes freely through the unobstructed through hole (MacDuff: 40).
The Digiacomo reference of the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference discloses wherein a plurality of safety wire inspection markings (1122) are depicted being used through a plurality of mating openings in the first flange and the second flange (see Digiacomo figure 12).
The Digiacomo reference of the combination of the Digiacomo reference, the Berchem reference and the MacDuff reference does not expressly disclose wherein the at least one hollow bolt comprises two or more hollow bolts.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide two or more fasteners in the form of hollow bolts with each having a central bore to secure the flanges of the Digiacomo reference of the combination of the Digiacomo reference and the Berchem reference as taught by the MacDuff reference in order to secure the first flange and the second flange together while permitting the use of the safety wire inspection marking without the need for additional openings in the flange since such additional openings may compromise the structural integrity of the flanges.

Claims 1, 4, 5, 7, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radzik (US 20030062718) in view of MacDuff (US 20120317905).  
Regarding claim 1, the Radzik reference discloses a valve assembly having a bolt comprising: at least one valve (11) of said valve assembly mechanically coupled to a pipe (12) by a coupling (22); and at least one bolt (29b), said at least one bolt bolted through a closing bolt hole (considered the opening through the flanged portion 23) of said coupling (see figure 2).  
The Radzik reference does not expressly disclose wherein the at least one bolt is at least one hollow bolt with an unobstructed through hole and wherein the at least one hollow bolt is provided between the flanges wherein the at least one hollow bolt is to slidingly accept a wire running in a longitudinal direction through the hollow bolt and extending completely through the joining bolt hole of the pair of mating flanges.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the fastener (bolt) of the Radzik reference in the form of a hollow bolt having a central bore as taught by the MacDuff reference since the hollow bolt as taught by the MacDuff reference permits the attachment of wires, cables tubes and the like without the need for additional openings to be made which couple compromise the structural integrity of the assembly.
It is considered that the combination of the Radzik reference and the MacDuff reference permits a wire (as disclosed by the MacDuff reference) to be inserted entirely through the central bore of the hollow bolt.  Further, it is considered that the wire of the MacDuff reference could be considered a safety wire in as much as the wire provides a visual indication that a user can inspect for the fastener (bolt) and the coupling being properly connected and installed).

In regards to claim 4, the combination of the Radzik reference and the MacDuff et al. reference disclose wherein said coupling comprises a grooved coupling (Radzik: 22).

In regards to claim 5, the MacDuff reference of the combination of the Radzik reference and the MacDuff reference discloses the wire (MacDuff: wire as discussed in paragraph [0022]) freely passing through said unobstructed through hole (MacDuff: the wire is able to pass through the central bore 40; see paragraph [0020]).

Regarding claim 7, the Berchem reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a valve assembly (1) having a valve body (considered the combination of 25, 26, 27) that is mechanically coupled to a pipe (12) by a coupling that includes a flange (16) of the valve body that is paired with a flange (16) of the pipe (12) or to a section of another component of said valve assembly (valve 3) wherein the flanges include joining holes (considered the openings within the flanges 16 that are aligned as shown in figure 1)
The Berchem reference does not expressly disclose wherein connection between the flanges comprises at least one hollow bolt with the at least one hollow bolt comprising an unobstructed through hole wherein the at least one hollow bolt is to accept a wire running in a longitudinal direction through the hollow bolt and with the at least one hollow bolt to extend completely through the joining bolt holes of the pair of mating flanges.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the fastener (bolt) of the Radzik reference in the form of a hollow bolt having a central bore as taught by the MacDuff reference since the hollow bolt as taught by the MacDuff reference permits the attachment of wires, cables tubes and the like without the need for additional openings to be made which couple compromise the structural integrity of the assembly.
It is considered that the combination of the Radzik reference and the MacDuff reference permits a wire (as disclosed by the MacDuff reference) to be inserted entirely through the central bore of the hollow bolt.  Further, it is considered that the wire of the MacDuff reference could be considered a safety wire in as much as the wire provides a visual indication that a user can inspect for the fastener (bolt) and the coupling being properly connected and installed).

Regarding claim 11, the Radzik reference discloses a valve assembly having a bolt comprising: at least one valve (11) of said valve assembly mechanically coupled to a pipe (12) by a coupling (22); and at least one bolt (29b), said at least one bolt bolted through a closing bolt hole (considered the opening through the flanged portion 23) of said coupling (see figure 2).  
The Radzik reference does not expressly disclose wherein the at least one bolt is at least one hollow bolt with an unobstructed through hole and wherein the at least one hollow bolt is provided between the flanges wherein the at least one hollow bolt is to slidingly accept a wire running in a longitudinal direction through the hollow bolt and extending completely through the joining bolt hole of the pair of mating flanges.
However, the MacDuff reference teaches a fastener being a hollow bolt (30) having a central bore (40) wherein the hollow bolt (30) wherein the central bore (40) permits an object such as a wire or a cable to be inserted through the fastener wherein the fastener fastens plural layers (20) together while also eliminating an additional opening for a wire or a cable which may compromise the structural integrity of the layers (paragraph [0022]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the fastener (bolt) of the Radzik reference in the form of a hollow bolt having a central bore as taught by the MacDuff reference since the hollow bolt as taught by the MacDuff reference permits the attachment of wires, cables tubes and the like without the need for additional openings to be made which couple compromise the structural integrity of the assembly.
It is considered that the combination of the Radzik reference and the MacDuff reference permits a wire (as disclosed by the MacDuff reference) to be inserted entirely through the central bore of the hollow bolt.  Further, it is considered that the wire of the MacDuff reference could be considered a safety wire inspection marking in as much as the wire provides a visual indication that a user can inspect for the fastener (bolt) and the coupling being properly connected and installed).

In regards to claim 17, the combination of the Radzik reference and the MacDuff et al. reference disclose wherein said coupling comprises a grooved coupling (Radzik: 22).

In regards to claim 18, the MacDuff reference of the combination of the Radzik reference and the MacDuff reference discloses the wire (MacDuff: wire as discussed in paragraph [0022]) freely passing through said unobstructed through hole (MacDuff: the wire is able to pass through the central bore 40; see paragraph [0020]).

Allowable Subject Matter
Claims 8-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 8, the prior art of record does not disclose or suggest a non-taut safety wire freely passing through said unobstructed through hole in combination with the other limitations of the claim.
In regards to claim 9, the prior art of record does not disclose or suggest a non-taut safety wire freely passing through said unobstructed through hole and looped at least once through said at least one hollow hole to form a non-taut safety wire loop in combination with the other limitations of the claim.
Claim 10 depends from claim 9, and, therefore, claim 10 is allowable for containing the indicated allowable subject matter of claim 9.
In regards to claim 12, the prior art of record does not disclose or suggest a non-taut safety wire inspection marking freely passing through said unobstructed through hole in combination with the other limitations of the claim.
In regards to claim 13, the prior art of record does not disclose or suggest a non-taut safety wire inspection marking freely passing through said unobstructed through hole and looped at least once through said at least one hollow hole to form a non-taut safety wire inspection marking loop in combination with the other limitations of the claim.
Claim 14 depends from claim 13, and, therefore, claim 14 is allowable for containing the indicated allowable subject matter of claim 13.
Mumma (US 5507533) discloses a hose connector having a wire (22) extending between two flanges (14, 16).
The Mumma reference does not disclose wherein the wire extends through a hollow bolt in a longitudinal direction wherein the hollow bolt is bolted through a closing bolt hole of a coupling or a joining bolt hole of a pair of mating flanges.
Gabriel et al. (US 1365477) discloses a wire (27) having a tag (28) wherein the wire extends between two bolts.  
The Gabriel et al. reference does not disclose wherein the wire extends through a hollow bolt in a longitudinal direction wherein the hollow bolt is bolted through a closing bolt hole of a coupling or a joining bolt hole of a pair of mating flanges

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753